Title: To George Washington from John Jay, 5 February 1779
From: Jay, John
To: Washington, George

Sir,
Philadelphia 5th Feby 1779

Your Excellency will receive herewith enclosed Copies of two Acts of Congress of Yesterday—The one for recruiting Count Pulaski, & Coll Armand’s Corps to their full Complement of Infantry—The other for completeing the Arrangement of the Army, & settling the relative Rank of Officers under the Degree of Brigadier. I have the Honor to be, Sir, Your Excellency’s most Obedt & Hble Servt
John Jay President
